—Judgment unanimously affirmed. Memorandum: County Court did not abuse its discretion in ruling that defendant could be cross-examined with respect to a prior conviction of sexual abuse. The similarity of the prior conviction to the crimes charged does not preclude its use on cross-examination (see, People v Laraby, 219 AD2d 817, lv denied 88 NY2d 849, 937; People v Breneman, 192 AD2d 1084, lv denied 81 NY2d 1011). The court also properly exercised its discretion in precluding cross-examination of the complainant with respect to alleged instances of sexual abuse by another man (see, People v Grant, 241 AD2d 340, 341, lv denied 90 NY2d 1011, 91 NY2d 873; People v Walker, 223 AD2d 414, 415, lv denied 88 NY2d 887). We have considered defendant’s remaining contentions and conclude that none requires reversal. (Appeal from Judgment of Jefferson County Court, Clary, J. — Rape, 1st Degree.) Present — Green, J. P., Hayes, Hurlbutt, Balio and Lawton, JJ.